UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7650



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEITH EUGENE GAFFNEY, a/k/a Khalif Abdul Qawi
Mujahid, a/k/a Fly, a/k/a Slim, a/k/a Keith
Gaffney-Bey,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, District
Judge. (CR-95-53, CA-97-1222-AM)


Submitted:   March 12, 1998                 Decided:   March 26, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Eugene Gaffney, Appellant Pro Se. Justin W. Williams, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Gaffney, Nos. CR-95-53; CA-97-1222-AM (E.D.
Va. Oct. 17, 1997). We note that Appellant was not entitled to an

evidentiary hearing or appointment of counsel because the motions,

files, and records of the case conclusively show that Appellant is
not entitled to relief. See Fontaine v. United States, 411 U.S.
213, 215 (1973). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2